Title: To George Washington from Timothy Pickering, 15 October 1798
From: Pickering, Timothy
To: Washington, George

 

Sir,
Trenton [N.J.] Oct. 15 1798

This morning I saw a New-York paper announcing the arrival of General Pinckney, & that on account of the prevailing fever, he had landed at Paulus Hook: So I expect in two or three days to have the happiness to see him.
The inclosed letter I received yesterday morning, with others by the mail from New-York. I have the honor to be with great respect sir your most obt servt

Timothy Pickering

